Citation Nr: 1626801	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-31 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2015 rating decisions issued by RO. 

The Veteran testified before the undersigned in a February 2016 video-conference hearing. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran appointed the American Legion as his representative. See the April 2014 VA Form 21-22. However, in February 2016, the Veteran appointed the Florida Department of Veterans Affairs, thereby revoking prior representation by the American Legion. See the February 2016 VA Form 21-22. It does not appear that the current representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claims certified on appeal. In order to comply with due process of the law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's appointed representative (Florida Department of Veterans Affairs) an opportunity to review the Veteran's claims folder, and to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, or any other evidence or argument in support of the Veteran's claims certified on appeal. All efforts made should be documented and incorporated into the electronic file. Notification of this action should be sent to the Veteran and documented in the electronic file.

Then, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Co urt of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




